320 A.2d 334 (1974)
Filomena UCCI, Individually and in her capacity as Administratrix of the Estate of Louis Ucci
v.
James MANCINI et ux.
No. 73-77-Appeal.
Supreme Court of Rhode Island.
June 4, 1974.
Bourcier & Bordieri, John P. Bourcier, Providence, for plaintiff.
William F. Hague, Jr., Providence, for defendants.

OPINION
PER CURIAM.
This is a complaint for specific performance of an option to purchase certain real estate located in the city of Warwick.[1] The option is contained in a lease entered into between the parties. The defendants filed a counterclaim seeking possession of the premises and damages. The case was heard before a justice of the Superior Court sitting without a jury and resulted in a decision and judgment for the plaintiff for specific performance and the denial of the defendants' counterclaim. The case is here on the defendants' appeal.
The judgment appealed from is affirmed by an evenly divided court.
ROBERTS, Chief Justice, did not participate.
NOTES
[1]  The plaintiff brought this action individually and in her capacity as administratrix of the estate of her deceased husband. Another facet of this case was before us. See Ucci v. Mancini, 110 R.I. 909, 290 A.2d 616 (1972).